Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19      PageID.2177    Page 1 of 18




                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN (Detroit)

 THE HUNTINGTON NATIONAL BANK,
 a National Banking Association
                    Plaintiff,                Case No. 2:19:-cv-10890-SJM
 v.                                          Honorable Stephen J. Murphy, III


 SAKTHI AUTOMOTIVE GROUP USA, INC.,
 a Michigan corporation, SAKTHI AMERICA
 CORPORATION, a Michigan corporation, and
 SAKTHI REAL ESTATE HOLDINGS, INC.,
 a Michigan corporation
                    Defendants.


    FORD MOTOR COMPANY’S LIMITED PURPOSE MOTION TO
  INTERVENE TO COMMENT ON ANY PROPOSED RECEIVERSHIP
 ORDER AND AS INTERESTED PARTY IN THE EVENT A RECEIVER IS
                       APPOINTED

        Ford Motor Company (“Ford”), by its attorneys, Dykema Gossett PLLC,

 respectfully requests to intervene in this action as of right, or alternatively,

 permissively pursuant to Federal Rules of Civil Procedure 24(a) and 24(b), but at

 this time, only as an interested party in the event The Huntington National Bank’s

 (“Plaintiff”) Renewed Motion For The Appointment Of A Receiver (Dkt. 26, Pg.

 Id. #616-1036)) (the “Motion”) is to be granted. Ford does not seek to intervene as

 a plaintiff or defendant in the lawsuit and does not, at this time, seek to take a
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19       PageID.2178     Page 2 of 18



 position regarding the lawsuit or the Motion.1 Rather, Ford seeks to be heard with

 respect to any form of Order to be entered establishing any receivership proceeding

 and powers of the receiver and to participate in any receivership proceedings

 should the Motion be granted.

        1.    Ford is a customer of Sakthi Automotive Group USA, Inc. (“Sakthi”

 or “Defendant”).

        2.    Pursuant to various purchase orders, supply contracts or other

 agreements between Ford and Sakthi, including Ford’s Production Purchasing

 Global Terms and Conditions (collectively, the “Purchase Contracts” and each

 individually, a “Purchase Contract”), Sakthi is obligated to manufacture and supply

 Ford with its requirements of component and service parts called for by the

 Purchase Contracts (collectively, the “Component Parts”). The Component Parts

 are critical to Ford operations. Ford’s risk as a customer similar to that of General

 Motors LLC (“GM”) as reflected in paragraph’s 9-11 of the Declaration of

 Supplier Financial Risk Mitigation for GM, Mark W. Fischer, attached as Exhibit

 A to the Motion.

       3.     Therefore Ford’s interest, and concern, is in ensuring that in the event


 1
   Ford reserves all claims, rights and interests including the right to seek to
 intervene for purposes beyond that currently expressed and to bring its own actions
 should it choose to do so against any parties in interest (which could include, by
 way of example only, bringing its own action to appoint a receiver for one or more
 of the Defendants to this action).

                                          2
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19        PageID.2179    Page 3 of 18



 a receiver is appointed (the “Receiver”), Ford’s interests pursuant to its Purchase

 Contracts is not impacted by the Receiver’s appointment. This includes ensuring

 that Ford (i) continues to receive Component Parts pursuant to the terms of the

 Purchase Contracts; (ii) is given appropriate notice, and opportunity to be heard

 before any action is taken which would impact the performance of the Purchase

 Contracts; and (iii) be afforded the ability to protect, have access to and remove, if

 necessary, Ford property in the possession of the Receiver in a manner that will

 avoid disruption of Ford operations and take any other action it is entitled to under

 the terms of its Purchase Contracts.

       4.     The proposed receivership order (the “Order”) is attached as Exhibit B

 to the Motion. As an example of concerns, as currently drafted, under the Receiver

 Powers, the proposed Order would provide the Receiver with the discretionary

 right to determine which contracts to perform. (Order 3.q.) Consequently,

 theoretically, the Receiver could discontinue performing the Purchase Contracts at

 will without a process in place to protect Ford production. The Order provides that

 the Receiver is to take control of “Defendants’ Collateral,” which, by definition

 should not include Ford owned property such as Ford owned tooling. However,

 paragraph 17 of the Order provides broad prohibitions which could be interpreted

 to impact Ford’s ability to protect its interests under its Purchase Contracts

 including the right to retake possession of Ford property upon demand.



                                           3
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19            PageID.2180   Page 4 of 18



       5.     Ford’s position is that if a Receiver is appointed, the Order should

 provide that Ford’s Purchase Contracts rights and interests may not be impacted.

 Ford should be provided assurance that its Purchase Contracts will be performed

 pursuant to their terms and that appropriate notice and processes be put in place to

 ensure that in the event the Receiver seeks to discontinue or modify performance,

 Ford will have cooperation and continuity of supply until alternative supply

 arrangements are made.

       6.     As discussed more fully in the Brief accompanying this Motion, Ford

satisfies the criteria for intervention as a matter of right.

       7.     Alternatively, Ford meets the standard for permissive intervention

under Fed. R. Civ. P. 24(b).

       8.     Pursuant to E.D. Mich. LR 7.2 (B), on May 3, 2019, Movant placed

calls to seek concurrence, but due to the timing of the matter and the inability to

connect with Plaintiff’s counsel, the Movant was unable to conduct a conference.

        WHEREFORE, Ford respectfully requests that this Court grant its Motion to

 Intervene for the reasons set forth in this Motion, and for those more fully set forth

 in the accompanying Brief, and grant such other relief as it deems just.




                                              4
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19   PageID.2181   Page 5 of 18




 Dated: May 3, 2019                DYKEMA GOSSETT PLLC


                                    /s/ Sheryl L. Toby
                                    Sheryl L. Toby (P39114)
                                    Christyn M. Scott (P67485)
                                    Dykema Gossett PLLC
                                    Attorneys for Proposed Intervenor
                                    Ford Motor Company
                                    39577 Woodward Avenue, Suite 300
                                    Bloomfield Hills, MI 48304
                                    Telephone: (248) 203-0700
                                    stoby@dykema.com
                                    cscott@dykema.com




                                      5
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19   PageID.2182   Page 6 of 18


                UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF MICHIGAN (Detroit)


 THE HUNTINGTON NATIONAL BANK,
 a National Banking Association
                   Plaintiff,             Case No. 2:19:-cv-10890-SJM
v.                                       Honorable Stephen J. Murphy, III


SAKTHI AUTOMOTIVE GROUP USA, INC.,
a Michigan corporation, SAKTHI AMERICA
CORPORATION, a Michigan corporation, and
SAKTHI REAL ESTATE HOLDINGS, INC.,
a Michigan corporation


                   Defendants.




    BRIEF IN SUPPORT OF FORD MOTOR COMPANY’S LIMITED
    PURPOSE MOTION TO INTERVENE TO COMMENT ON ANY
 PROPOSED RECEIVERSHIP ORDER AND AS INTERESTED PARTY IN
             THE EVENT A RECEIVER IS APPOINTED
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19                               PageID.2183          Page 7 of 18



                                         TABLE OF CONTENTS

                                                                                                                  Page

 QUESTIONS PRESENTED .......................................................................................i

 INTRODUCTION ..................................................................................................... 2

 LAW AND ARGUMENT ......................................................................................... 2

 I. Ford satisfies the criteria for intervention as of right under FRCP 24(A)(2). ...... 2
    A. The request for intervention is timely. ............................................................ 3
    B. Ford has a substantial legal interest in this lawsuit. ........................................ 4
    C. The existing parties do not represent Ford’s interests; they will not be
       prejudiced by the intervention; and there are no other facts against
       intervention Ford’s ability to protect its interests will be impaired in the
       absence of intervention. ................................................................................... 5
 II. Alternatively, Ford requests permissive intervention under
        Fed. R. Civ. P. 24(b). ....................................................................................... 7

 CONCLUSION .......................................................................................................... 8




                                                            i
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19                               PageID.2184          Page 8 of 18




                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)
 CASES
 Bradley v. Milliken,
    828 F.2d 1186 (6th Cir. 1987) ...............................................................................4

 Forest Conservation Council v. United States Forest Serv.,
   66 F.3d 1489 (9th Cir. 1995) .................................................................................5

 Grutter v. Bollinger,
   188 F.3d 394 (6th Cir. 1999) ............................................................................ 3, 4

 Hatton v. County Bd. of Educ. of Maury County, Tenn.,
   422 F.2d 457 (6th Cir. 1970) .................................................................................4

 Jansen v. City of Cincinnati,
    904 F.2d 336 (6th Cir. 1990) .................................................................................3

 Purnell v. City of Akron,
   925 F.2d 941 (6th Cir. 1991) .................................................................................4

 Stupak-Thrall v. Glickman,
    226 F.3d 467 (6th Cir. 2000) .................................................................................3

 Trbovich v. United Mine Workers,
    404 U.S. 528 (1972) ...............................................................................................5

 TREATISES
 6 MOORE’S FEDERAL PRACTICE § 24.03[4][a] (3d ed.) ....................................5

 RULES
 Fed. R. Civ. P. 24 .............................................................................................. passim

 OTHER AUTHORITIES
 Michigan State AFL-CIO, at 1248 ..............................................................................7

 Michigan State AFL-CIO, at 1347 ..............................................................................5

 Michigan State AFL-CIO, supra, at 103 .....................................................................4

                                                            i
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19   PageID.2185   Page 9 of 18




                                      ii
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19      PageID.2186     Page 10 of 18




                           QUESTIONS PRESENTED


       I.    Should this Court permit Ford to intervene in this action as of right, or
             permissively, only as an interested party in the event Plaintiff’s
             Renewed Motion for the Appointment of a Receiver (Dkt. 26, Pg. Id.
             #616-1036) , is granted?

 Ford Answers “Yes”

 Plaintiff Answers “Yes”

 This Court should Answer “Yes”




                                          i
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19         PageID.2187     Page 11 of 18



                                  INTRODUCTION
        The facts stated in the accompanying motion filed by Ford (the “Ford

 Motion”) are incorporated herein 2       Ford Motor Company (“Ford”), seeks to

 intervene in this action as of right, or alternatively, permissively pursuant to Federal

 Rules of Civil Procedure 24(a) and 24(b), but only, at this time, to be heard with

 respect to any Order to be entered establishing any receivership proceeding and

 powers of the receiver and to participate in any receivership proceedings should the

 Motion be granted, and not as an intervenor plaintiff or defendant in the lawsuit.

 Ford does not, at this time, seek to take a position as to whether a receiver should or

 should not be appointed but rather Ford seeks to preserve and protect its rights and

 be afforded the due process to address the nature of the receivership requested by

 Plaintiff.3

                              LAW AND ARGUMENT
        I.     Ford satisfies the criteria for intervention as of right under FRCP
               24(A)(2).
     Fed. R. Civ. P. 24 sets forth the test for intervention. Rule 24(a)(2) provides for

 intervention of right where the proposed intervenor timely moves, and claims an


 2
   Capitalized terms not otherwise defined herein shall have the meaning ascribed in
 the Ford Motion.
 3
   Ford reserves all claims, rights and interests including the right to seek to
 intervene for purposes beyond that currently expressed and to bring its own actions
 should it choose to do so against any parties in interest (which could include, by
 way of example only, bringing its own action to appoint a receiver for one or more
 of the Defendants to this action).

                                            2
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19         PageID.2188      Page 12 of 18



 interest relating to the property or transaction that is the subject of the action, and

 is so situated that disposing of the action may as a practical matter impair or

 impede the movant’s ability to protect its interest, unless existing parties

 adequately represent that interest. Id.

       The Sixth Circuit has recognized four elements which must be satisfied for

 intervention as a matter of right under Rule 24(a): (1) the application must be

 timely; (2) the party must have a substantial legal interest in the subject matter of

 the case; (3) the party must demonstrate that its ability to protect that interest will

 be impaired in the absence of intervention; and (4) there must be inadequate

 representation of that interest by the current parties before the court. Grutter v.

 Bollinger, 188 F.3d 394, 397-98 (6th Cir. 1999). Each of these elements is

 satisfied here.

       A.     The request for intervention is timely.
       Timeliness of a motion to intervene is evaluated “in the context of all

 relevant circumstances.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472-73 (6th

 Cir. 2000) (quoting Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir.

 1990)). In considering timeliness, a variety of factors are considered, including:

              (1) the point to which the suit has progressed; (2) the
              purpose for which intervention is sought; (3) the length
              of time preceding the application during which the
              proposed intervenors knew or should have known of
              their interest in the case; (4) the prejudice to the original
              parties due to the proposed intervenors’ failure to


                                            3
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19         PageID.2189    Page 13 of 18



              promptly intervene after they knew or reasonably should
              have known of their interest in the case; and (5) the
              existence of unusual circumstances militating against or
              in favor or intervention.

 Id. at 473-74.

       Ford’s motion to intervene is timely. The case is still in its infancy stages

 and the Motion is yet to be heard.

       B.     Ford has a substantial legal interest in this lawsuit.
       It is well established in the Sixth Circuit that the “substantial interest” factor

 for purposes of a motion to intervene as a matter of right is to be construed

 liberally. Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987) (citing Hatton

 v. County Bd. of Educ. of Maury County, Tenn., 422 F.2d 457, 461 (6th Cir.

 1970)). See also, Michigan State AFL-CIO, supra, at 1245: the Sixth Circuit “has

 opted for a rather expansive notion of the interest sufficient to invoke intervention

 of right.” An intervenor “need not have the same standing necessary to initiate a

 lawsuit[.]” Id., citing Purnell v. City of Akron, 925 F.2d 941 at 948 (6th Cir.

 1991). The Sixth Circuit has also rejected the notion that Rule 24(a)(2) “requires a

 specific legal or equitable interest.” Grutter v. Bollinger, 188 F.3d 394, 398 (CA6,

 1999). Even so-called “close cases should be resolved in favor of recognizing an

 interest under Rule 24(a).” Id., citing Michigan State AFL-CIO, supra, at 103.

 “The inquiry into the substantiality of the claimed interest is necessarily fact-

 specific.”


                                            4
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19         PageID.2190     Page 14 of 18



       Ford is a customer of one or more of the entities that is sought to be placed

 into receivership. Ford relies upon defendants to supply Component Parts critical

 to Ford operations. Any failure to supply those component parts to Ford could

 cause Ford to incur immediate and significant irreparable injury by causing a

 production interruption to Ford which would not only impact Ford, but the entire

 supply chain associated with the vehicles for which the Component Parts are

 utilized as well as damage Ford’s reputation and relationship with its customers.

 Ford’s customer and contract interests are no less important or critical than

 Plaintiff’s interests. Ford’s interest therefor is in making sure its interests pursuant

 to its Purchase Contracts are not impacted by the Receiver’s appointment and that

 to the extent that any effort is to be made to impact the performance of Ford

 Purchase Contracts, Ford be provided due process by appropriate notice, and

 opportunity to be heard.

       Under these circumstances, Ford should be allowed to participate fully in

 the determination of the scope of authority, powers and duties, of any receiver and

 in any receivership proceeding.

       C.     The existing parties do not represent Ford’s interests; they will
              not be prejudiced by the intervention; and there are no other facts
              against intervention; Ford’s ability to protect its interests will be
              impaired in the absence of intervention.
       Ordinarily a proposed intervenor need only show that representation of its

 interests “‘may be’ inadequate; and the burden of making that showing should be


                                            5
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19       PageID.2191    Page 15 of 18



 treated as minimal.” Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10

 (1972). An intervenor “is not required to show that the representation will in fact

 be inadequate.” Michigan State AFL-CIO, at 1347. “For example, it may be

 enough to show that the existing party who purports to seek the same outcome will

 not make all of the prospective intervenor’s arguments.” Id., citing Forest

 Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1498-99 (9th

 Cir. 1995).

       “It has been said that, given this standard, the applicant should be treated as

 the best judge of whether the existing parties adequately represent his or her

 interests, and that any doubt regarding adequacy of representation should be

 resolved in favor of the proposed intervenors.” 6 MOORE’S FEDERAL

 PRACTICE § 24.03[4][a], at 24-42 (3d ed.) (footnote omitted).

       To the best of Ford’s knowledge, there are no parties that have intervened

 and that are being heard with respect to customer interests and even if there were,

 while some interests would be aligned, each customer would also have its own

 unique interests. Ford is not in the position at this time to comment on whether the

 appointment of a Receiver is or is not in its interest and thus takes no position in

 that regard. However, Ford has a keen interest in making sure that its Purchase

 Contract rights are not impaired and that it continues to receive Component Parts

 pursuant to the terms of those Purchase Contracts regardless of the person or



                                           6
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19       PageID.2192     Page 16 of 18



 entities that seek to control Defendant’s operations. At the current time, the

 proposed order provides the Receiver with the opportunity to impair Ford’s

 interests without notice and due process. Therefore Ford’s interests are not being

 represented. Conversely, no party would be harmed by Ford’s intervention for the

 purposes of affording appropriate due process Ford before its rights are impaired.

 Ford is optimistic that its interests could be adequately addressed consensually and

 would endeavor to work with the Receiver and the other parties in interest in that

 regard should a Receiver be appointed.

       Ford satisfies each of the four elements necessary for intervention of right

 under Federal Rule of Civil Procedure 24(a)(2). Accordingly, Ford respectfully

 requests that the Court grant intervention pursuant to Fed. R. Civ. P. 24(a).

       II.    Alternatively, Ford requests permissive intervention under Fed.
              R. Civ. P. 24(b).
       If the Court does not grant intervention as of right, the Court may still

 allow, in its discretion, permissive intervention under Federal Rule of Civil

 Procedure 24(b). An applicant for permissive intervention, therefore, need only

 show that the motion for intervention is timely, that there is at least one common

 question of law or fact, and that balancing of undue delay, prejudice to the original

 parties, and any other relevant factors, favors intervention. Michigan State AFL-

 CIO, at 1248. These factors support exercising such discretion to grant Ford

 permissive intervention.


                                           7
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19       PageID.2193    Page 17 of 18



       As discussed above, the motion for intervention is timely. The Motion has

 not even been fully addressed by the court. Further, common questions of law or

 fact exist. Plaintiff seeks the appointment of a receiver over defendant’s

 operations. Ford relies on those operations to provide it with critical Component

 Parts. Finally, intervention will not “unduly delay or prejudice the adjudication of

 the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).       Rather, having the

 participation of customers of the Defendant’s which are uniquely situated

 interested parties could further advance orderly transition should the Motion be

 granted.

       For these reasons, permissive intervention is appropriate and should be

 granted as alternative relief to intervention of right.

                                    CONCLUSION
       For the reasons set forth above, Ford Motor Company respectfully requests

  that this Court grant its request to intervene to be heard with respect to any form

  of Order to be entered establishing any receivership proceeding and powers of the

  receiver and to participate in any receivership proceedings should the Motion be

  granted.




                                             8
Case 2:19-cv-10890-SJM-APP ECF No. 42 filed 05/03/19      PageID.2194   Page 18 of 18



 DATED:       May 3, 2019               DYKEMA GOSSETT PLLC


                                         /s/ Sheryl L. Toby
                                         Sheryl L. Toby (P39114)
                                         Christyn M. Scott (P67485)
                                         Dykema Gossett PLLC
                                         Attorneys for Proposed Intervenor
                                         Ford Motor Company
                                         39577 Woodward Avenue, Suite 300
                                         Bloomfield Hills, MI 48304
                                         Telephone: (248) 203-0700
                                         stoby@dykema.com
                                         cscott@dykema.com



                             CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF System which will send

 notification of such filing to all ECF participants.

                                       Respectfully submitted,

                                       DYKEMA GOSSETT PLLC


                                         /s/ Sheryl L. Toby
                                         Sheryl L. Toby (P39114)
                                         Christyn M. Scott (P67485)
                                         Dykema Gossett PLLC
                                         Attorneys for Proposed Intervenor
                                         Ford Motor Company
                                         39577 Woodward Avenue, Suite 300
                                         Bloomfield Hills, MI 48304
                                         Telephone: (248) 203-0700
                                         stoby@dykema.com
                                         cscott@dykema.com



                                            9
